Case 2:18-ml-02814-AB-FFM Document 604 Filed 10/24/19 Page 1 of 2 Page ID #:32069
Case 2:18-ml-02814-AB-FFM Document 604 Filed 10/24/19 Page 2 of 2 Page ID #:32070

                        to Pedante [464];
                        4) DEFENDANT FORD MOTOR COMPANY’S MOTION TO
                        EXCLUDE TESTIMONY AND OPINIONS OF PLAINTIFF’S
                        EXPERT WITNESS, STEVEN R. MILLER [467];
                        5) FORD’S MOTION FOR SUMMARY JUDGMENT as it relates
                        to Pedante [470]

      The Courtroom Deputy Clerk distributes the Court’s tentative Order on the motion
for summary judgment prior to the case being called.

      The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motions
under submission.

      Court and counsel confer. Defendant Ford Motor Company WITHDRAWS its
Application for Leave to File Motions to Compel Arbitration and Set Briefing Schedules
(Dkt. No. 569), and the Court DENIES Defendant’s Ex Parte Motion to Continue Trial
(Dkt. No. 543).

      Within one week from today, Defendant shall notify Plaintiffs which cases they
intend to file Motions to Compel Arbitration on. The Court sets the following briefing
schedule:

                Motion filing date: February 14, 2020
                Opposition:         February 21, 2020
                Reply:              February 26, 2020
                Hearing:            March 4, 2020 at 9:00 a.m.

       For the reasons stated on the record, the Court continues the Jury Trial in the Mary
Cannon matter from November 19, 2019 to April 7, 2020 and continues the Jury Trial in
the Christi Brown matter from January 7, 2020 to April 28, 2020. All other pending
hearings and filing deadlines for these cases are vacated. Promptly after the sanctions
issue is resolved, and depending on the resolution of that issue, the parties must meet and
confer and file a Stipulation and Proposed Order proposing new dates for any outstanding
hearings and deadlines vacated by this order. To ensure a clear record, the Stipulation
shall also indicate for any already-filed motion the docket numbers of any of the papers
already filed as to that motion.




                                                                                    3    :    15
CV-90 (12/02)                      CIVIL MINUTES - GENERAL             Initials of Deputy Clerk CB
